Fourth Court of Appeals
                                San Antonio, Texas
                                       July 18, 2019

                                    No. 04-19-00455-CV

                   IN THE INTEREST OF Y.M., ET AL CHILDREN,
                                   Appellant

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-00111
                       The Honorable Monique Diaz, Judge Presiding


                                      ORDER
       Sachiko Nagao’s notification of late record is hereby NOTED. The reporter’s record is
due on or before July 29, 2019.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court